Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 1 of 8




COMPLAINT
 EXHIBIT
  TWO



                        Exhibit 2-1
Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 2 of 8




                        Exhibit 2-2
Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 3 of 8




                        Exhibit 2-3
Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 4 of 8




                        Exhibit 2-4
Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 5 of 8




                        Exhibit 2-5
Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 6 of 8




                        Exhibit 2-6
Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 7 of 8




                        Exhibit 2-7
Case 1:18-cv-02406-APM Document 1-8 Filed 10/21/18 Page 8 of 8




                        Exhibit 2-8
